DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	This amendment under 37 CFR 1.312, filed 8/10/2021, corrects typographical errors made by the Examiner in an Examiner’s Amendment filed 8/9/2021.  Specifically, in Claim 17, the chemical name “alpha-1,2-glucan” in said Examiner’s Amendment was incorrect, and has been corrected to “alpha-1,3-glucan” by the attached amendment pursuant to 37 CFR 1.312.  The Examiner apologizes for any inconvenience caused by the error.
Examiner’s Amendment
	The claims are amended as set forth in the Notice of Allowability mailed 8/9/2021 and as corrected in the amendment under 37 CFR 1.312, filed 8/10/2021, which is entered via the PTO-271 Response to 312 Amendment accompanying this Supplemental Notice of Allowability.
Reasons for Allowance
	The claims are allowed for reasons set forth in the Notice of Allowability mailed 8/9/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748